Appeal by plaintiff, as limited by his brief, from so much of a judgment of divorce of the Supreme Court, Nassau County, entered June 25,1973, as awarded plaintiff $120 per week as alimony and a total of $200 per week as child support and directed plaintiff to pay tuition, room and board for the children if enrolled in a college, to provide hospitalization and medical insurance for all the children and to be responsible for all major repairs to the marital residence, including exterior painting. Judgment modified, on the law, by striking from the fifth decretal paragraph thereof the award of $25 per week for the support and maintenance of the parties’ son Robert. As so modified, judgment affirmed insofar as appealed from, without costs. It is conceded that the parties’ son Robert was 21 years of age on September 26, 1972 and that at the time of the trial he had recovered from the injuries he sustained in an automobile accident. Under these circumstances plaintiff was not obliged to support Robert, because he had reached his majority and was not likely to become a public charge (Domestic Relations Law, § 32, subd. 2; Bruce v. Bruce, 275 App. Div. 808; Hollander v. Hollander, 55 Misc 2d 107). Gulotta, P. J., Latham, Cohalan, Benjamin and Munder, JJ., concur.